Although there was a Molineux error arising out of testimony that defendant had been arrested in connection with another robbery, the reference was brief, inadvertent and not repeated (People v Colon, 203 AD2d 171, lv denied 83 NY2d 966; People v Maisonet, 209 AD2d 297, lv denied 85 NY2d 864, cert denied — US —, 116 S Ct 56), the record was sanitized immediately (cf., People v Barranco, 174 AD2d 343), a limiting instruction was given at the close of evidence that the jury is presumed to have followed (see, People v Owens, 214 AD2d 480, lv denied 86 NY2d 799; cf., People v Taveras, 143 AD2d 208), and there is no significant likelihood that the jury would have acquitted but for the error (People v Simmons, 204 AD2d 214, lv denied 84 NY2d 872), making the error harmless. Defendant’s remaining contentions are without merit. Concur — Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.